Case 1:19-cv-01662-ENV-RER Document 35-2 Filed 09/30/19 Page 1 of 13 PageID #: 150



   1                           UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK
   2

   3    -------------------------------X
                                       :
   4    ANDRE ADAMS,                   :
                                       :         19-CV-01662 (ENV)
   5                   Plaintiff,      :
                                       :
   6             v.                    :
                                       :         September 5, 2019
   7    PATRICK QUIGLEY, et al.,       :         Brooklyn, New York
                                       :
   8                  Defendant.       :
                                       :
   9    -------------------------------X

  10
                TRANSCRIPT OF CIVIL CAUSE FOR TELEPHONE CONFERENCE
  11                 BEFORE THE HONORABLE RAMON E. REYES, JR.
                          UNITED STATES MAGISTRATE JUDGE
  12
        APPEARANCES:
  13
        For the Plaintiff:                JOEL A. WERTHEIMER, ESQ.
  14                                      DAVID B. SHANIES, ESQ.
                                          Shanies Law Office
  15                                      411 Lafayette Street
                                          New York, New York 10003
  16

  17    For the Defendants:               CHRISTOPHER G. ARKO, ESQ.
                                          NYC Law Department
  18                                      100 Church Street
                                          New York, New York 10007
  19

  20

  21    Court Transcriber:                MARY GRECO
                                          TypeWrite Word Processing Service
  22                                      211 N. Milton Road
                                          Saratoga Springs, New York 12866
  23

  24

  25


        Proceedings recorded by electronic sound recording,
        transcript produced by transcription service
Case 1:19-cv-01662-ENV-RER Document 35-2 Filed 09/30/19 Page 2 of 13 PageID #: 151



                                                                                2
     1   (Proceedings began at 3:30 p.m.)

     2              THE CLERK:    This is Civil Cause for a Telephone

     3   Conference, 19-CV-01662, Adams v. Quigley.         Plaintiff, could

     4   you please state your name for the record?

     5              MR. WERTHEIMER:     Joel Wertheimer and I’m joined by

     6   David Shanies on the line.

     7              THE CLERK:    And counsel for defendant?

     8              MR. ARKO:    Christopher Arko for defendants City of

     9   New York, Quigley, Delpino, and Lupardo.

   10               THE COURT:    Okay.   Mr. Shanies, tell me what’s going

   11    on with the case.

   12               MR. WERTHEIMER:     This is Mr. Wertheimer.      The

   13    parties have --

   14               THE COURT:    I’m sorry.

   15               MR. WERTHEIMER:     No, no apologies necessary, Your

   16    Honor.   The plaintiff has responded to defendant’s discovery

   17    request.   Defendant is providing documents tomorrow I believe.

   18    And the plaintiff has made a settlement demand but it has not

   19    been responded to and that’s where things are.

   20               THE COURT:    Mr. Arko, have you seen any problems

   21    with the plaintiff’s discovery responses?

   22               MR. ARKO:    Nothing that I’m aware of right now, no.

   23               THE COURT:    Okay.   And you’ll know soon, Mr.

   24    Wertheimer, whether there are problems with the City’s

   25    production.
Case 1:19-cv-01662-ENV-RER Document 35-2 Filed 09/30/19 Page 3 of 13 PageID #: 152



                                                                                3
     1                MR. WERTHEIMER:     Yes, Your Honor.

     2                THE COURT:    You should get those tomorrow or early

     3   next week.    All right.    There are two officers, yes?       Or more?

     4                MR. ARKO:    There’s three.

     5                THE COURT:    Three.   Are all three involved in the

     6   excessive force or is it just one or two or what?

     7                MR. ARKO:    Your Honor, there’s actually not an

     8   excessive force claim here, so there’s only one officer who

     9   was involved with escorting the plaintiff down the stairs, but

   10    there’s actually no excessive force claim and plaintiffs

   11    stated in response to the interrogatories that he’s not

   12    seeking damages for physical injury.

   13                 THE COURT:    Oh.   Oh, I thought he fell, quote, down

   14    the stairs, that there was an excessive force claim.           All

   15    right.   So what is it?     A false arrest?

   16                 MR. ARKO:    False arrest, mal pros, and denial of

   17    right to fair trial and a Monell claim too.

   18                 MR. WERTHEIMER:     That’s correct.

   19                 THE COURT:    All right.   So four depositions, no

   20    expert discovery I take it since there’s no excessive force,

   21    or are you going to have a police practices expert?

   22                 MR. WERTHEIMER:     We haven’t made that determination

   23    yet, Your Honor.

   24                 THE COURT:    Okay.    Mr. Arko, what do you think of

   25    the demand?    Something you can work with or no?
Case 1:19-cv-01662-ENV-RER Document 35-2 Filed 09/30/19 Page 4 of 13 PageID #: 153



                                                                                 4
     1              MR. ARKO:    We received the demand.      At this time we

     2   won’t be making an offer.      I mean if something changes, I’ll

     3   let plaintiff know, but I don’t think that we’re going to be

     4   making an offer on this one.

     5              THE COURT:    What’s the current schedule?       So

     6   assuming there are no problems with the document production

     7   and interrogatory responses, we’ve got a lot of time left to

     8   do four depositions.

     9              MR. WERTHEIMER:     Yes, Your Honor.

   10               THE COURT:    [Inaudible] four.     All right.    I’m going

   11    to likely hold you to that so don’t delay.

   12               MR. ARKO:    Understood.

   13               THE COURT:    Is there anything I can help you with at

   14    this point?

   15               MR. ARKO:    I can speak for defendants.       There’s a

   16    couple of issues I emailed Mr. Shanies about that I just

   17    wanted to raise with the Court.       One of them is the CCRB file

   18    that relates to the incident at issue in this lawsuit.           CCRB

   19    completed their investigation and referred it to the police

   20    department and the police department, I think as of about last

   21    week referred it back to the CCRB for reconsideration.           So I

   22    spoke with CCRB last week and my understanding is they’re

   23    currently reviewing their conclusions.        So I raised this with

   24    Mr. Shanies in an email.      I believe the file would currently

   25    be protected by deliberative process because even though they
Case 1:19-cv-01662-ENV-RER Document 35-2 Filed 09/30/19 Page 5 of 13 PageID #: 154



                                                                                 5
     1   did finish the review, they’re currently re-reviewing their

     2   conclusions is my understanding.       So I wanted to raise that

     3   with Your Honor because I didn’t want to delay in producing

     4   it.   But it currently still is pending, so I had not

     5   originally intended to include that file with my response to

     6   plaintiff’s discovery demands.

     7              THE COURT:    All right.    So what happens is they,

     8   during their reconsideration, they will send some response

     9   back to the PD?

   10               MR. ARKO:    That is my understanding, yes.       I’ve not

   11    encountered this before but having spoken to CCRB about it, I

   12    believe that they -- once they’ve finished their current

   13    secondary review, they will inform the police department of

   14    what their -- whether they it used to be are changing their

   15    conclusions or whether they are sticking to the original

   16    conclusion.

   17               THE COURT:    Okay.   And you don’t know what the

   18    conclusions were?

   19               MR. ARKO:    No, I do.    I know what the conclusions

   20    were after the completion of the first investigation, but

   21    obviously I don’t know what it will be after the second

   22    review.

   23               THE COURT:    Once all of this is done, you will be

   24    producing the files?

   25               MR. ARKO:    Yes.   I’m not stating that I won’t
Case 1:19-cv-01662-ENV-RER Document 35-2 Filed 09/30/19 Page 6 of 13 PageID #: 155



                                                                                6
     1   produce it.    It’s just a matter of whether we do it now or

     2   once CCRB has completed its secondary review.

     3               THE COURT:   Let us say for argument’s sake they

     4   change their decision --

     5               MR. ARKO:    Yes.

     6               THE COURT:   -- on reconsideration.      Does that mean

     7   you will withhold your first consideration or the documents

     8   that led up to it?

     9               MR. ARKO:    I don’t know.   I’ve never had this happen

   10    before so I’m not sure what CCRB will do.         I don’t know if

   11    they would change the files that exist now or if they would

   12    just issue an addendum to it.       I just think we -- I’ll have to

   13    see what we get once it’s completed and I don’t know if we may

   14    have to revisit it with Your Honor but it’s kind of hard to

   15    say now because I’ve never actually had this happen before.

   16                THE COURT:   Any idea how long this is going to take?

   17                MR. ARKO:    Unfortunately, no.    I mean obviously I

   18    asked CCRB if they could give me a ballpark of how long it

   19    would take and the person I spoke to said he wasn’t able to

   20    give me an estimate so I really don’t have, you know, any

   21    timeframe at this point.

   22                THE COURT:   All right.    Well, that’s going to impact

   23    depositions.    You have to hold off on them until such file is

   24    produced.

   25                MR. ARKO:    I mean I guess that would be up to
Case 1:19-cv-01662-ENV-RER Document 35-2 Filed 09/30/19 Page 7 of 13 PageID #: 156



                                                                                7
     1   plaintiff.    I certainly understand that they would probably

     2   want to see it before depositions and I’m not trying to delay

     3   anything or hold anything up.       I mean maybe we could revisit

     4   the issue or I can check in with Mr. Shanies periodically to

     5   let him know whether or not I’ve gotten word for CRRB or

     6   whether they’ve, you know, completed their secondary review.

     7   But I mean again, I realize what the Court said about

     8   depositions and I don’t want anyone to think I’m trying to,

     9   you know, slow walk it.      It’s an unusual situation to be in.

   10                 THE COURT:   CCRB has in the file, will have

   11    statements from the various witnesses, yes?

   12                 MR. ARKO:    That’s correct, yes.

   13                 THE COURT:   Let’s say even witnesses give their

   14    statements, CCRB’s rendered their initial decision,

   15    [inaudible] asks them to reconsider.        Let’s say they change

   16    their decision.    How would you be able to withhold the initial

   17    witness statements?

   18                 MR. ARKO:    Again, I don’t know.    I don’t know what

   19    CCRB will, what if anything they’ll do to change the content

   20    of the file that they have now.       I mean it might -- I’m not

   21    sure what exactly it is that they would do.         So I guess we’d

   22    have to reevaluate once we get a final word from CCRB.

   23                 THE COURT:   They can’t change a witness statement.

   24    They have a witness statement, interview.         They usually record

   25    them by audio.    They can’t change that even if they change
Case 1:19-cv-01662-ENV-RER Document 35-2 Filed 09/30/19 Page 8 of 13 PageID #: 157



                                                                                8
     1   their conclusion.

     2              MR. ARKO:    No, that’s correct.

     3              THE COURT:    So why not produce all that stuff now?

     4              MR. ARKO:    Just the witness interviews and those

     5   documents and maybe --

     6              THE COURT:    Anything that is not decisional.        I mean

     7   anything that, you know, that doesn’t constitute their

     8   conclusion, their marshaling of the facts that the

     9   investigator does to make its decision, recommendation to the

   10    board.   You know, the evidence they obtain including witness

   11    statements and other things that arguably aren’t covered under

   12    the deliberative process privilege.

   13               MR. ARKO:    Understood.

   14               THE COURT:    So I mean and that’s what would be

   15    admissible if you will, not -- you know, what the CCRB decided

   16    is not going to necessarily come in the case.

   17               MR. ARKO:    Understood.

   18               THE COURT:    What did Officer Jones say?       Or what did

   19    the plaintiff say?     So produce that stuff and hold back on the

   20    decisional documents until their reconsideration.          And then if

   21    you have a problem after that, you’ll raise it with me.

   22               MR. ARKO:    Okay.   I can do this.     I may -- I can

   23    produce all the rest of the documents they have that are

   24    responsive to plaintiff’s demands on Friday.         I was planning

   25    to do that.   I will need to make redactions to that because
Case 1:19-cv-01662-ENV-RER Document 35-2 Filed 09/30/19 Page 9 of 13 PageID #: 158



                                                                                9
     1   there are two non-parties who -- I may not be able to give

     2   those to plaintiffs tomorrow but certainly by the end of next

     3   week I should be able to produce those to him.

     4               THE COURT:   Do you have a confidentiality provision

     5   in place?

     6               MR. ARKO:    Yes, we do.

     7               THE COURT:   So why aren’t they entitled to know who

     8   the witnesses to the incident are and what they said so they

     9   can --

   10                MR. ARKO:    I think one of the concerns is two of the

   11    individuals were issued summonses and it’s my understanding

   12    that both of the summonses they were issued terminated in a

   13    manner that was favorable to the witnesses.         So as far as

   14    information goes about what, you know, charges were issued

   15    against them or what summonses they got, I believe we don’t

   16    have a 160-60 release from either one of those people and I

   17    don’t think that the confidentiality agreement would permit me

   18    to disclose that sort of information.        So that’s what might

   19    need to be taken out of the files.

   20                THE COURT:   I assume, Mr. Wertheimer, you know who

   21    those people are?

   22                MR. WERTHEIMER:    Yes, Your Honor.

   23                THE COURT:   So redacting their names and contact

   24    information is not an issue.      You can get that --

   25                MR. WERTHEIMER:    I do believe so, Your Honor, yes.
Case 1:19-cv-01662-ENV-RER Document 35-2 Filed 09/30/19 Page 10 of 13 PageID #: 159



                                                                                 10
     1              THE COURT:     All right.    I’m not so concerned about

     2   that.   So go ahead.    Mr. Arko, do what you have to do and Mr.

     3   Wertheimer will deal with it.

     4              MR. ARKO:    Okay.

     5              THE COURT:     So I will, unless there’s anything --

     6   well, I’d like to go off the record for a second to find out

     7   what the demand was.      But before we do that, let’s -- is there

     8   anything else we need to talk about on the record?

     9              MR. WERTHEIMER:      Yes, Your Honor.     There’s actually

    10   one other issue that I wanted to raise with the Court.           With

    11   regard to the disciplinary histories of the defendant

    12   officers, there is one entry in one of the officer’s

    13   disciplinary histories that is -- I’m familiar with Your

    14   Honor’s rule as to what needs to be produced and it’s not

    15   clear to me if the Court would consider this to be similar in

    16   nature to the incident underlining the complaint.           And I just

    17   don’t want to run afoul of Your Honor’s rulings, or Your

    18   Honor’s rules as to what needs to be produced.          And I would

    19   like to submit this one entry for an in camera review for Your

    20   Honor to give some direction as to whether you feel it is

    21   similar in nature or whether it’s not similar in nature enough

    22   that it needs to be produced.

    23              THE COURT:     And you would in the interim produce the

    24   disciplinary history in redacted form?

    25              MR. ARKO:    Correct.    I can produce -- there’s only
Case 1:19-cv-01662-ENV-RER Document 35-2 Filed 09/30/19 Page 11 of 13 PageID #: 160



                                                                                11
     1   one entry that’s an issue.       The other ones I can produce

     2   with -- I’ll produce to plaintiff a version of this officer’s

     3   résumé with that one item redacted.        But if the Court feels

     4   that it should be produced, then I’ll just supplement my

     5   disclosure with a new version of the document that doesn’t

     6   have that incident redacted.

     7              THE COURT:     Yes, let’s do that.     Let’s produce a

     8   redacted version tomorrow and send it to me for in camera

     9   review with a letter arguing whatever you want to argue, is it

    10   similar, is it not?     You don’t know.     I need guidance.

    11   Whatever it is.

    12              MR. ARKO:    Okay.

    13              THE COURT:     And then if I think it should be un-

    14   redacted, I’ll let you know.

    15              MR. ARKO:    Thank you, Your Honor.       Would it be

    16   acceptable for me to submit that letter to the Court by

    17   Wednesday, the 11th?

    18              THE COURT:     That’s fine.    File it under seal.

    19              MR. ARKO:    Okay.    Thank you.    I would just ask that

    20   the Court issue an order permitting that.         I’m sure Your Honor

    21   knows the clerk’s office won’t permit us to do that if we

    22   don’t have an order.      So if the minute entry could say

    23   something about that, I would appreciate it.

    24              THE COURT:     You know what?    Never mind.     Have it

    25   delivered to chambers and then we will file it, we will have
Case 1:19-cv-01662-ENV-RER Document 35-2 Filed 09/30/19 Page 12 of 13 PageID #: 161



                                                                                12
     1   it filed under seal.

     2                MR. ARKO:    Will do.

     3                THE COURT:   And we’ll rule what we’re going to rule.

     4   All right?

     5                MR. ARKO:    Thank you, Your Honor.

     6                THE COURT:   Okay.   Can we go off the record, please?

     7                THE CLERK:   Yes.

     8                THE COURT:   Thank you.

     9   (Proceedings concluded at 3:45 p.m.)

    10                                 * * * * * *

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
Case 1:19-cv-01662-ENV-RER Document 35-2 Filed 09/30/19 Page 13 of 13 PageID #: 162



                                                                                13
     1         I certify that the foregoing is a court transcript from

     2   an electronic sound recording of the proceedings in the above-

     3   entitled matter.

     4

     5

     6                                             Mary Greco

     7   Dated:   September 17, 2019

     8

     9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25
